Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-7-2005

Zurich v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1103




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Zurich v. Comm Social Security" (2005). 2005 Decisions. Paper 441.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/441


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-1103


                                   JOHN T. ZURICH,
                                                        Appellant
                                            vs.

                       COMMISSION OF SOCIAL SECURITY
                                ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                          (D.C. Civ. No. 03-CV-05014 )
                    District Judge: Honorable Joel A. Pisano
                                  ____________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                               September 30, 2005
              Before: RENDELL, FUENTES and WEIS, Circuit Judges.

                                (Filed: October 7, 2005)
                                     ____________

                                        OPINION


WEIS, Circuit Judge.

             Plaintiff, now 65 years of age, applied for disability benefits under the

Social Security Act. He alleges that he suffers from hypertension, longstanding

alcoholism, liver disease, liver impairment, and obesity. On April 7, 2003, the ALJ found



                                            1
that plaintiff was capable of performing his past relevant work as a driver and security

guard and, on that basis, denied benefits.

              In a comprehensive opinion reviewing the record, including the medical

reports, the District Court found that substantial evidence supported the ALJ’s decision.

We note that as of April 8, 2003, the day after the ALJ’s ruling, plaintiff received an

award for future benefits. Consequently, the issue before us is whether plaintiff was

entitled to benefits from September 24, 2001 to April 8, 2003, the period during which he

did not receive any payments.

              We uphold the Social Security Commission’s decision to deny an

application for Social Security benefits if there is substantial evidence to support the

decision. 42 U.S.C. § 405(g); Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999). The

Supreme Court has defined “substantial evidence” as “more than a mere scintilla” and as

evidence which “a reasonable mind might accept to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S.

197, 229 (1938).

              As the District Court concluded in its well-reasoned opinion, there was

substantial evidence to support the Commission’s finding. As noted earlier, the Court

reviewed the record in this case very carefully. We have done so as well and see no

reason to repeat the District Court’s discussion. We agree with the denial of the

plaintiff’s application and essentially for the reasons stated in the District Court opinion,



                                              2
we will affirm.




                  3